DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group II encompassing Claims 10-17 in the reply filed on December 13, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (CN206146372 (cited reference), hereinafter Yu) in view of Ohira et al. (US20180154926, hereinafter Ohira).
Referring to claim 10, Yu discloses a method of providing a throttle control, comprising: 
positioning a plurality of circuit boards  (The first signal acquisition process unit 10 resembles the first circuit board and the secondary signal acquisition process unit 20 resembles the second circuit board. - Abstract, paragraph [0047], Figs. 1, 2, 4. Both circuit boards are indicated by numeral 11 In figure 3) around a shaft, 
each of the plurality of circuit boards  (The first signal acquisition and processing unit 10 and the second signal acquisition and processing unit 20 each include an excitation coil, a receiving coil, and an LC oscillation fixed on another circuit board – paragraph 0048) including a transmission coil (an exciting coil), sensor coils ( a receiving coil), and control circuitry that drives the transmission coil and receives signals from the sensor coils (chip U7 and chip U2 - Desc. [0055], [0058], Fig. 4. The chips comprise an OSC? and an OSC2, who drive the excitation coils, respectively. The ports CL1 and CL2 receive the signals from the receiving coils L3, L4, L713 and L14 - Fig. 4), and; 
Yu clearly does not disclose providing one or more conductive targets mounted to the shaft and positioned proximate the sensor coils of the plurality of circuit boards.  
Ohira discloses providing one or more conductive targets mounted to the shaft and positioned proximate the sensor coils of the plurality of circuit boards (see figure 21A wherein one or more targets 70A and 71A on the shaft 22, and proximate sensor boards 72 and 73 (paragraph 00267); similarly see figure2, wherein angel sensors 14-17 around shaft 22 to configured to detect the rotation angle of target 10 and 11 (paragraph 0063)). 
It would have been obvious to  a person of the ordinary skill in the art before the effective filing date of claimed invention to modify the method of  Yu to have one or more targets detected by sensor boards as taught by Ohira in order to the relative angle can be calculated easily and accurately using signals output from multiple sensor boards.

Referring to claim 11, Yu in view of Ohira disclose the method of claim 10, wherein each of the circuit boards occupies less than 180 degrees of the circular arrangement around the shaft (see figure figures 2-3 of Yu).  

Referring to claim 12, Yu in view of Ohira disclose the method of claim 10, wherein the plurality of circuit boards is arranged side- by-side to form a shape of a sector of an annulus around the shaft (see figure figures 2-3 of Yu).  

Referring to claim 13, Yu in view of Ohira disclose the method of claim 10, wherein the plurality of circuit boards are arranged in a stack (see figure 21A and 2 of Ohira).  

Referring to claim 14, Yu in view of Ohira disclose the method of claim 10, wherein the plurality of circuit boards are stacked at an angular offset around the shaft relative to each other (see figure 2 of Ohira wherein  15 are stacked and offset to 16, and 14 stacked and off).  

Referring to claim 15, Yu in view of Ohira disclose the method of claim 10, wherein the one or more targets includes a first target configured proximate to a first side of a respective circuit board of the plurality of circuit boards or a second side of the respective circuit board opposite the first side (see figure 21a of Ohira wherein  one of the target is proximate to a first side of a respective circuit board ).  

Referring to claim 16, Yu in view of Ohira disclose the method of claim 10. The method of claim 10, wherein the one or more targets includes a first target configured proximate a first side of a respective circuit board of the plurality of circuit boards and a second target configured proximate a second side of the respective circuit board (see figure 21a of Ohira wherein  the target 70a is proximate to a first side of a respective circuit board 72 and  the target 71a is proximate to a second side of the respective circuit board 72 ). 

Referring to claim 17, Yu in view of Ohira disclose the method of claim 10, wherein the one or more targets includes a first target configured proximate to a first side of a respective circuit board of the plurality of circuit boards and a second target configured proximate to the first side of the circuit board at a position different from a position of the first target. (see figure 2  of Ohira wherein  the target 10 is at  a first side of a respective circuit board 15 and  the target 11 is at the first side of the respective circuit board 15; and figure 24A wherein a first sides of 82 targets 80a and 81a ).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH PAGHADAL/Primary Examiner, Art Unit 2847